      Case 2:18-cv-00783-RJC-CRE Document 104 Filed 03/12/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                           PITTSBURGH

JOHN BERNARD, WILLIAM BERNARD,                       )
PAMELA MARTIN, INDIVIDUALLY                          )
                                                     )                 2:18-CV-00783-RJC
AND ON BEHALF OF ALL OTHERS                          )
SIMILARLY SITUATED;                                  )
                                                     )
                                                     )
                Plaintiffs,                          )
                                                     )
        vs.                                          )
                                                     )
BNY MELLON, N.A.,                                    )
                                                     )
                                                     )
                Defendant,

                                               ORDER


       WHEREAS, following Plaintiffs’ request for production of the trust files for the named

Plaintiffs’ trusts, BNY Mellon in its capacity as trustee provided notice to the beneficiaries of the

Finkenauer and Van Valzah trusts;

       WHEREAS, BNY Mellon received no objections from the beneficiaries of the Finkenauer

trust and the Court ordered BNY Mellon to produce the Finkenauer trust file;

       WHEREAS, BNY Mellon received certain objections from beneficiaries of the Van Valzah

trust, and brought those objections to the Court’s attention;

       WHEREAS, the Court issued an Order on January 21, 2020 (Dkt. No. 94) directing the

unnamed beneficiaries of the Van Valzah trust to show cause by February 11, 2020, as to why the

current Protective Order is not sufficient to protect their confidentiality interests;
      Case 2:18-cv-00783-RJC-CRE Document 104 Filed 03/12/20 Page 2 of 2



       WHEREAS, the Court has not received any responses or objections from the unnamed

beneficiaries of the Van Valzah trust;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that BNY Mellon shall

produce the Van Valzah trust file as “Confidential” under the Protective Order entered in this case

(Dkt. No. 43).



       DATED this 12th day of March, 2020.


                                             BY THE COURT:



                                             s/Cynthia Reed Eddy
                                             Chief United States Magistrate Judge
